DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 Response to Amendment
The Amendment filed on 6/14/2021 has been entered. Claims 1-20 remain pending in the application.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 12/15/2020. 
Examiner notes the drawing objections given in the Final Office Action mailed 12/15/2020 remain as the amendments filed 2/16/2021 was not entered. Therefore the amendments made to the specification and drawings on 2/16/2021 were not entered. Examiner notes the amendment made to paragraph [0053] on 2/16/2021 deleting “second locking member 210” would not be sufficient on its own to overcome the previous drawing rejection. Paragraph [0057] and [0059] which also state “the second locking member 210” would need to be modified/deleted. 
Applicant did not properly underline all new amendments made to the claims. The claims filed 2/16/2021 and 4/16/2021 were not entered. Specifically in claim 1 “the needle being fixed relative to the housing;” and “defined by a perimeter” should be entirely underlined. Additionally line 18-19 of axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.” Specifically in claim 8 “the needle being fixed relative to the housing;” and “defined by a perimeter” should be entirely underlined. Additionally line 20-21 should state “axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.” Specifically in claim 15 “the needle being fixed relative to the housing;” and “defined by an aperture” should be entirely underlined. Additionally line 18-19 should state “axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.” See 37 CFR 1.121, section (c)(2).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "210" and "211” have both been used to designate the actuator (see figure 8A where the actuator is labeled 211 and see figure 8C where the actuator is labeled 210). Examiner suggests replacing the label 210 in figure 8C with the label 211.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the first receiving member (see line 19 of paragraph [0050], line 10-11 of paragraph [0052], and line 6-7 of paragraph [0057] and the second locking member (paragraph [0053]).  Examiner suggests removing item 210 after the first receiving member since as stated in paragraph [0050] the first receiving member is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, 
	Line 7 states “the needle being fixed relative to the housing”. There is not support in the original disclosure for this limitation. Claim 1 also requires a second mode in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode. The second mode is shown in figure 20B while the first mode is shown in figure 20A. As shown in figure 20A and 20B the housing is item 420 and the needle is item 401. The needle 401 as shown in figure 20A is parallel relative to the housing while the needle 401 shown in figure 20B is positioned at an angle relative to the housing. Therefore the needle is not fixed relative to the housing since the needle as shown in figure 20B moves relative to the housing. Appropriate correction is required. 
Examiner notes claims 2-7 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 8, 
	Line 11 states “the needle being fixed relative to the housing”. There is not support in the original disclosure for this limitation. Claim 8 also requires a second mode in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode. The second mode is shown in figure 20B while the first mode is shown in figure 20A. As shown in figure 20A and 20B the housing is item 420 and the needle is item 401. The needle 401 as shown in figure 20A is parallel relative to the housing while the needle 401 shown in figure 20B is positioned at an angle relative to the housing. Therefore the needle is not fixed relative to the housing since the needle as shown in figure 20B moves relative to the housing. Appropriate correction is required. 
Examiner notes claims 9-14 are similarly rejected by virtue of their dependency on claim 8.
In regard to claim 15, 
	Line 7 states “the needle being fixed relative to the housing”. There is not support in the original disclosure for this limitation. Claim 15 also requires a second mode in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode. The second mode is shown in figure 20B while the first mode is shown in figure 20A. As shown in figure 20A and 20B the housing is item 420 and the needle is item 401. The needle 401 as shown in figure 20A is parallel relative to the housing while the needle 401 shown in figure 20B is positioned at an angle relative to the housing. Therefore the needle is not fixed relative to the housing since the needle as shown in figure 20B moves relative to the housing. Appropriate correction is required. 
Examiner notes claims 16-20 are similarly rejected by virtue of their dependency on claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. PG publication 20020103464) further in view of Schraga (U.S. PG publication 20100286611).
In regard to claim 1,
Crawford discloses a safety needle assembly (figure 1, item 10) for venipuncture of a patient (paragraph [0018]), the safety needle assembly comprising: 
[AltContent: textbox (Part of cannula)][AltContent: textbox (Aperture )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: textbox (Sidewall )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    491
    697
    media_image1.png
    Greyscale

a housing (figure 1 and 2, item 38) having a proximal end (figure 2, item 34), a distal end (figure 2, item 32), and a side wall therebetween (see figure 1 above); 
a cannula (flexible tubing as shown in figure 1 and disclosed in paragraph [0009] and figure 2, item 36: wherein both the flexible tubing and inner tubular element 36 form a cannula) external to the housing (see figure 1 above) and entering into the distal end of the housing (see figure 2), the cannula being configured for conveying a fluid (paragraph [0009]); 
a needle (figure 1, item 16) connected to the cannula (see figure 2; paragraph [0009]) and extending from the cannula outward from the proximal end of the housing (see figure 2), the needle being fixed relative to the housing (paragraph [0016]: wherein the needle is connected/fixed to item 34 and the housing is fixed relative to item 34); 
a spring (figure 2, item 22) having a first end (end connected to shield 20; paragraph [0017]) and a second end (end connected to proximal end 32; paragraph [0017]), the second end being connected with an interior wall of the housing (paragraph [0017]); and 
a barrel (figure 2 and 3, item 20) connected with the first end of the spring (paragraph [0017]) and at least partially contained within the housing (see figure 2) to at least partially cover the cannula in the housing (see figure 2 wherein item 36 of the cannula is at least partially covered), the barrel having an outer face (see figure 1 above) at the proximal end of the housing (see figure 1 above), the outer face including an aperture (see figure 1 above) defined by a perimeter (see figure 1 above), the barrel further being configured for transitioning from a first mode (mode shown in figure 1) in which the barrel is securely retracted and locked at least partially within the housing (see figure 1; paragraph [0017]-[0018]) and the needle extends sufficient for the venipuncture of the patient (paragraph [0018]), to a second mode (mode shown in figure 3) in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 3; paragraph [0018]).
Crawford fails to disclose the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.
[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture )]
    PNG
    media_image2.png
    519
    350
    media_image2.png
    Greyscale

Schraga teaches a first mode (mode when item 30V is retracted; see for example figure 2 which although is drawn to a different embodiment shows the position item 30V would be in when retracted) in which the needle (figure 22, item N) extends through the aperture (see figure 22 above) of the outer face (see figure 22 above) of the barrel (figure 22, item 30V; paragraph [0069]; see for example figure 2 which although is drawn to a different embodiment is cited for reference to show that when the needle shield in a retracted position the needle extends through the aperture of the outer face of the barrel) and the proximal end of the housing (item 12V; see for example figure 2 which is cited for reference to show that when the needle shield in a retracted position the needle extends through the proximal end of the housing) sufficient for the venipuncture of the patient (paragraph [0054]), a second mode (see mode shown in figure 23) in which the barrel extends from the proximal end of the housing (figure 23, item 12V) and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 23) and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode (see figure 23 and paragraph [0069]; see stop surfaces 13Va and 13Vb which result in the needle shield assuming a side cocked position).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer face and aperture and position of the needle of Crawford so that the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and to incorporate an upper and lower stop surface on the inner surface of the housing and to incorporate surfaces on the barrel to engage with the stop surfaces in the second mode to therefore result in in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode, as taught by Schraga, for the purpose of providing an indication to the user that the device has already been used and preventing the user from moving the needle shield back to a retracted position (Schraga; paragraph [0069]).
In regard to claim 2,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 1. Crawford further discloses further comprising an actuator (figure 2, item 48 of Crawford) configured to actuate the transitioning of the barrel from the first mode to the second mode (paragraph [0017] of Crawford).
In regard to claim 6,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 1. Crawford further discloses further comprising a pair of wings (figure 1, item 66 of Crawford) extending sideward on opposite sides of the housing (see figure 1 of Crawford).
In regard to claim 8,
Crawford discloses a safety needle assembly (figure 1, item 10) for venipuncture of a patient (paragraph [0018]), the safety needle assembly comprising: 
[AltContent: textbox (Cannula)][AltContent: textbox (Aperture )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: textbox (Sidewall )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    491
    697
    media_image1.png
    Greyscale

a cannula (flexible tubing as shown in figure 1 and disclosed in paragraph [0009]) for conveying a fluid (paragraph [0009]); 
a needle (figure 1, item 16) connected to the cannula (see figure 2; paragraph [0009]) for the venipuncture of the patient [paragraph [0017]) for withdrawing and/or delivering the fluid (paragraph [0007] and [0009]); 
a housing (figure 1 and 2, item 36 and 38) having a proximal end (figure 2, item 34), a distal end (figure 2, item 32), and a side wall therebetween (see figure 1 above), the housing further including a cannula hub (figure 2, item 36: wherein inner tubular element 36 is construed as the cannula hub) connected with the side wall of the housing (see figure 2 wherein the cannula hub is connected to item 38 and is therefore connected to the sidewall of item 38) to hold the cannula and/or needle (paragraph [0016]) such that the needle extends outward from the proximal end of the housing (see figure 1) and the cannula extends outward from the distal end of the housing (see figure 1 above), the housing further containing a spring (figure 2, item 22) having a first end (end connected to shield 20; paragraph [0017]) and a second end (end connected to proximal end 32; paragraph [0017]), the second end of the spring being connected with an interior wall of the housing (paragraph [0017]), the needle being fixed relative to the housing (paragraph [0016]: wherein the needle is connected/fixed to item 34 and the housing is fixed relative to item 34); and 
a barrel (figure 2 and 3, item 20) connected with the first end of the spring (paragraph [0017]) and at least partially contained within the housing (see figure 2) to at least partially cover the cannula hub (see figure 2), the barrel having an outer face (see figure 1 above) at the proximal end of the housing (see figure 1 above), the outer face including an aperture (see figure 1 above) defined by a perimeter (see figure 1 above), the barrel further being configured for transitioning from a first mode (mode shown in figure 1) in which the barrel is securely retracted and locked at least partially within the housing (see figure 1; paragraph [0017]-[0018]) and the needle extends sufficient for the venipuncture of the patient (paragraph [0018]), to a second mode (mode shown in figure 3) in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 3; paragraph [0018]).
Crawford fails to disclose the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.
[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture )]
    PNG
    media_image2.png
    519
    350
    media_image2.png
    Greyscale

Schraga teaches a first mode (mode when item 30V is retracted; see for example figure 2 which although is drawn to a different embodiment shows the position item 30V would be in when retracted) in which the needle (figure 22, item N) extends through the aperture (see figure 22 above) of the outer face (see figure 22 above) of the barrel (figure 22, item 30V; paragraph [0069]; see for example figure 2 which although is drawn to a different embodiment is cited for reference to show that when the needle shield in a retracted position the needle extends through the aperture of the outer face of the barrel) and the proximal end of the housing (item 12V; see for example figure 2 which is cited for reference to show that when the needle shield in a retracted position the needle extends through the proximal end of the housing) sufficient for the venipuncture of the patient (paragraph [0054]), a second mode (see mode shown in figure 23) in which the barrel extends from the proximal end of the housing (figure 23, item 12V) and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 23) and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode (see figure 23 and paragraph [0069]; see stop surfaces 13Va and 13Vb which result in the needle shield assuming a side cocked position).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer face and aperture and position of the needle of Crawford so that the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and to incorporate an upper and lower stop surface on the inner surface of the housing and to incorporate surfaces on the barrel to engage with the stop surfaces in the second mode to therefore result in in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode, as taught by Schraga, for the purpose of providing an indication to the user that the device has already been used and preventing the user from moving the needle shield back to a retracted position (Schraga; paragraph [0069]).
In regard to claim 9,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 8. Crawford further discloses further comprising an actuator (figure 2, item 48 of Crawford) configured to actuate the transitioning of the barrel from the first mode to the second mode (paragraph [0017] of Crawford).
In regard to claim 13,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 8. Crawford further discloses further comprising a pair of wings (figure 1, item 66 of Crawford) extending sideward on opposite sides of the housing (see figure 1 of Crawford).
In regard to claim 15,
Crawford discloses a safety needle assembly (figure 1, item 10) for connecting with a cannula (flexible tubing as shown in figure 1 and disclosed in paragraph [0009]) adapted for conveying a fluid to or from a patient (paragraph [0009]), the safety needle assembly comprising: 
[AltContent: textbox (Aperture )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: textbox (Sidewall )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cannula)][AltContent: arrow]
    PNG
    media_image1.png
    491
    697
    media_image1.png
    Greyscale

a housing (figure 1 and 2, item 38 and 36) having a proximal end (figure 2, item 34), a distal end (figure 2, item 32), and a side wall therebetween (see figure 1 above), the housing further including a cannula hub (figure 2, item 36) connected within the side wall of the housing (see figure 2), the cannula hub being configured to connect with the cannula via the distal end of the housing (paragraph [0009]); 
a needle (figure 1, item 16) connected to the cannula (see figure 2; paragraph [0009]) and extending from the cannula hub outward from the proximal end of the housing (see figure 2), the needle being fixed relative to the housing (paragraph [0016]: wherein the needle is connected/fixed to item 34 and the housing is fixed relative to item 34); 
a spring (figure 2, item 22) having a first end (end connected to shield 20; paragraph [0017]) and a second end (end connected to proximal end 32; paragraph [0017]), the second end being connected with an interior wall of the housing  (paragraph [0017]); and 
a barrel (figure 2 and 3, item 20) connected with the first end of the spring (paragraph [0017]) and at least partially contained within the housing (see figure 2) to at least partially cover the cannula hub (see figure 2), the barrel having an outer face (see figure 1 above) at the proximal end of the housing (see figure 1 above), the outer face including an aperture (see figure 1 above) defined by a perimeter (see figure 1 above), the barrel further being configured for transitioning from a first mode (mode shown in figure 1) in which the barrel is securely retracted and locked at least partially within the housing (see figure 1; paragraph [0017]-[0018]) and the needle extends sufficient for the venipuncture of the patient (paragraph [0018]), to a second mode (mode shown in figure 3) in which the barrel extends from the proximal end of the housing and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 3; paragraph [0018]).
Crawford fails to disclose the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode.

[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture )]
    PNG
    media_image2.png
    519
    350
    media_image2.png
    Greyscale

Schraga teaches a first mode (mode when item 30V is retracted; see for example figure 2 which although is drawn to a different embodiment shows the position item 30V would be in when retracted) in which the needle (figure 22, item N) extends through the aperture (see figure 22 above) of the outer face (see figure 22 above) of the barrel (figure 22, item 30V; paragraph [0069]; see for example figure 2 which although is drawn to a different embodiment is cited for reference to show that when the needle shield in a retracted position the needle extends through the aperture of the outer face of the barrel) and the proximal end of the housing (item 12V; see for example figure 2 which is cited for reference to show that when the needle shield in a retracted position the needle extends through the proximal end of the housing) sufficient for the venipuncture of the patient (paragraph [0054]), a second mode (see mode shown in figure 23) in which the barrel extends from the proximal end of the housing (figure 23, item 12V) and beyond the needle such that the needle is contained within the barrel on an opposite side of the outer face (see figure 23) and axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode (see figure 23 and paragraph [0069]; see stop surfaces 13Va and 13Vb which result in the needle shield assuming a side cocked position).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer face and aperture and position of the needle of Crawford so that the needle extends through the aperture of the outer face of the barrel and the proximal end of the housing sufficient for the venipuncture of the patient in the first mode and to incorporate an upper and lower stop surface on the inner surface of the housing and to incorporate surfaces on the barrel to engage with the stop surfaces in the second mode to therefore result in in the second mode the needle is axially displaced from the aperture beyond the perimeter of the aperture to inhibit the barrel from retracting from the second mode toward the first mode, as taught by Schraga, for the purpose of providing an indication to the user that the device has already been used and preventing the user from moving the needle shield back to a retracted position (Schraga; paragraph [0069]).
In regard to claim 16,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 15. Crawford further discloses further comprising an actuator (figure 2, item 48 of Crawford) configured to actuate the transitioning of the barrel from the first mode to the second mode (paragraph [0017] of Crawford).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. PG publication 20020103464) in view of Schraga (U.S. PG publication 20100286611) further in view of Nakajima (U.S. PG publication 20070185456). Examiner notes an alternative interpretation of the actuator of claims 2, 9 and 16 is being provided and that interpretation is being used for dependent claims 3-5, 10-12, and 17-19 as detailed below.
In regard to claim 2,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 1.
Crawford fails to disclose further comprising an actuator configured to actuate the transitioning of the barrel from the first mode to the second mode.
Nakajima teaches an actuator (figure 1, item 45; Examiner notes the actuator is located on housing 17) configured to actuate the transitioning of the barrel (figure 1 and 2, item 15) from the first mode (mode shown in figure 1) to the second mode (mode shown in figure 2; paragraph [0025]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Crawford to include an actuator which engages with item 48 of Crawford and configured to actuate the transitioning of the barrel from the first mode to the second mode, as taught by Nakajima, for the purpose of providing a suitable actuator to release the barrel (paragraph [0025] of Nakajima). Examiner notes Crawford is silent as to what provides a pressing force on item 48 and Nakajima teaches a suitable actuator to release item 48 and as a result the barrel to shield the needle.  
In regard to claim 9,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 8.
Crawford fails to disclose further comprising an actuator configured to actuate the transitioning of the barrel from the first mode to the second mode.
Nakajima teaches an actuator (figure 1, item 45; Examiner notes the actuator is located on housing 17) configured to actuate the transitioning of the barrel (figure 1 and 2, item 15) from the first mode (mode shown in figure 1) to the second mode (mode shown in figure 2; paragraph [0025]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Crawford to include an actuator which engages with item 48 of Crawford and configured to actuate the transitioning of the barrel from the first mode to the second mode, as taught by Nakajima, for the purpose of providing a suitable actuator to release the barrel (paragraph [0025] of Nakajima). Examiner notes Crawford is silent as to what provides a pressing force on item 48 and Nakajima teaches a suitable actuator to release item 48 and as a result the barrel to shield the needle.  
In regard to claim 16,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 15.
Crawford fails to disclose further comprising an actuator configured to actuate the transitioning of the barrel from the first mode to the second mode.
Nakajima teaches an actuator (figure 1, item 45; Examiner notes the actuator is located on housing 17) configured to actuate the transitioning of the barrel (figure 1 and 2, item 15) from the first mode (mode shown in figure 1) to the second mode (mode shown in figure 2; paragraph [0025]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Crawford to include an actuator which engages with item 48 of Crawford and configured to actuate the transitioning of the barrel from the first mode to the second mode, as taught by Nakajima, for the purpose of providing a suitable actuator to release the barrel (paragraph [0025] of Nakajima). Examiner notes Crawford is silent as to what provides a pressing force on item 48 and Nakajima teaches a suitable actuator to release item 48 and as a result the barrel to shield the needle.  
Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. PG publication 20020103464) in view of Schraga (U.S. PG publication 20100286611) in view of Nakajima (U.S. PG publication 20070185456) further in view of Botich (U.S. Patent no 6540732). Examiner notes an alternative interpretation as detailed above of the actuator of claims 2, 9 and 16 has been provided and that interpretation is being used for the rejection of dependent claims 3, 5, 10, 12, 17 and 19.
In regard to claim 3,
Crawford in view of Schraga in view of Nakajima teaches the safety needle assembly in accordance with claim 2. Crawford in view of Schraga as modified by Nakajima teaches further comprising: 
a locking flange (figure 2, item 48 of Crawford) extending from an outer surface of the barrel (see figure 2 of Crawford); 
wherein the actuator (item 45 of Nakajima) further comprises an actuator arm connected with the housing (see figure 1 of Nakajima and as explained above the actuator which is an arm when implemented into Crawford is connected with housing 38 of Crawford to engage and release item 48 of Crawford) that can be activated to disengage a slot (figure 2, item 40 of Crawford) from the locking flange (figure 2, item 48 of Crawford) to allow the transitioning of the barrel to the second mode (see analysis above where when the actuator arm of Nakajima is actuated item 48 of Crawford is caused to be disengaged with the slot 40 of Crawford; see paragraph [0018] of Crawford).
Crawford in view of Schraga in view of Nakajima fails to disclose a latch extending from an inner surface of the housing and adapted to engage with the locking flange when the barrel is in the first mode. As a result Crawford in view of Schraga in view of Nakajima also fail to disclose the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode.
Botich teaches a latch (figure 2, item 42) extending from an inner surface of the housing (figure 2, item 20) and adapted to engage with the locking flange (figure 2, item 62; Examiner notes locking flange 62 is engaged with a slot of the housing and a latch formed by the edge of the slot) when the barrel is in the first mode (see figure 2 which shows the first mode, column 3, line 48-55 and column 3, line 12-20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot 40 of Crawford to include a latch extending from an inner surface of the housing, as taught by Botich, which would therefore result in the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode for the purpose of ensuring the needle is not shielded until desired (column 3, line 48-55; column 3, line 56-column 4, line 2 and column 3, line 12-20 of Botich). 
In regard to claim 5,
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 3.
Crawford in view of Schraga in view of Nakajima as modified by Botich teaches wherein when the latch of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel (see figure 2 of Crawford wherein when the slot of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel, as modified by Botich as explained above the housing would additionally contain a latch which engages with the locking flange of the barrel when the spring is compressed in the first mode).
In regard to claim 10,
Crawford in view of Schraga in view of Nakajima teaches the safety needle assembly in accordance with claim 9. Crawford in view of Schraga as modified by Nakajima teaches further comprising: 
a locking flange (figure 2, item 48 of Crawford) extending from an outer surface of the barrel (see figure 2 of Crawford); 
wherein the actuator (item 45 of Nakajima) further comprises an actuator arm connected with the housing (see figure 1 of Nakajima and as explained above the actuator which is an arm when implemented into Crawford is connected with housing 38 of Crawford to engage and release item 48 of Crawford) that can be activated to disengage a slot (figure 2, item 40 of Crawford) from the locking flange (figure 2, item 48 of Crawford) to allow the transitioning of the barrel to the second mode (see analysis above where when the actuator arm of Nakajima is actuated item 48 of Crawford is caused to be disengaged with the slot 40 of Crawford; see paragraph [0018] of Crawford).
Crawford in view of Schraga in view of Nakajima fails to disclose a latch extending from an inner surface of the housing and adapted to engage with the locking flange when the barrel is in the first mode. As a result Crawford in view of Schraga in view of Nakajima also fail to disclose the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode.
Botich teaches a latch (figure 2, item 42) extending from an inner surface of the housing (figure 2, item 20) and adapted to engage with the locking flange (figure 2, item 62; Examiner notes locking flange 62 is engaged with a slot of the housing and a latch formed by the edge of the slot) when the barrel is in the first mode (see figure 2 which shows the first mode, column 3, line 48-55 and column 3, line 12-20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot 40 of Crawford to include a latch extending from an inner surface of the housing, as taught by Botich, which would therefore result in the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode for the purpose of ensuring the needle is not shielded until desired (column 3, line 48-55; column 3, line 56-column 4, line 2 and column 3, line 12-20 of Botich). 
In regard to claim 12,
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 10.
Crawford in view of Schraga in view of Nakajima as modified by Botich teaches wherein when the latch of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel (see figure 2 of Crawford wherein when the slot of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel, as modified by Botich as explained above the housing would additionally contain a latch which engages with the locking flange of the barrel when the spring is compressed in the first mode).
In regard to claim 17,
Crawford in view of Schraga in view of Nakajima teaches the safety needle assembly in accordance with claim 16. Crawford in view of Schraga as modified by Nakajima teaches further comprising: 
a locking flange (figure 2, item 48 of Crawford) extending from an outer surface of the barrel (see figure 2 of Crawford); 
wherein the actuator (item 45 of Nakajima) further comprises an actuator arm connected with the housing (see figure 1 of Nakajima and as explained above the actuator which is an arm when implemented into Crawford is connected with housing 38 of Crawford to engage and release item 48 of Crawford) that can be activated to disengage a slot (figure 2, item 40 of Crawford) from the locking flange (figure 2, item 48 of Crawford) to allow the transitioning of the barrel to the second mode (see analysis above where when the actuator arm of Nakajima is actuated item 48 of Crawford is caused to be disengaged with the slot 40 of Crawford; see paragraph [0018] of Crawford).
Crawford in view of Schraga in view of Nakajima fails to disclose a latch extending from an inner surface of the housing and adapted to engage with the locking flange when the barrel is in the first mode. As a result Crawford in view of Schraga in view of Nakajima also fail to disclose the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode.
Botich teaches a latch (figure 2, item 42) extending from an inner surface of the housing (figure 2, item 20) and adapted to engage with the locking flange (figure 2, item 62; Examiner notes locking flange 62 is engaged with a slot of the housing and a latch formed by the edge of the slot) when the barrel is in the first mode (see figure 2 which shows the first mode, column 3, line 48-55 and column 3, line 12-20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot 40 of Crawford to include a latch extending from an inner surface of the housing, as taught by Botich, which would therefore result in the actuator arm that can be activated to disengage the latch from the locking flange to allow the transitioning of the barrel to the second mode for the purpose of ensuring the needle is not shielded until desired (column 3, line 48-55; column 3, line 56-column 4, line 2 and column 3, line 12-20 of Botich). 
In regard to claim 19, 
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 17.
Crawford in view of Schraga in view of Nakajima as modified by Botich teaches wherein when the latch of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel (see figure 2 of Crawford wherein when the slot of the inner surface of the housing engages with the locking flange of the barrel, the spring is compressed in the first mode of the barrel, as modified by Botich as explained above the housing would additionally contain a latch which engages with the locking flange of the barrel when the spring is compressed in the first mode).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. PG publication 20020103464) in view of Schraga (U.S. PG publication 20100286611) in view of Nakajima (U.S. PG publication 20070185456) in view of Botich (U.S. Patent no 6540732) further in view of Wilson (U.S. PG publication 20110071469). Examiner notes an alternative interpretation as detailed above of the actuator of claims 2, 9 and 16 has been provided and that interpretation is being used for the rejection of dependent claims 4, 11 and 18.
In regard to claim 4,
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 3.
Crawford in view of Schraga in view of Nakajima in view of Botich fails to disclose wherein the actuator arm is formed as a cutout portion of the sidewall of the housing.
Wilson teaches wherein the actuator arm (figure 2, item 70; paragraph [0095] and [0105]) is formed as a cutout portion of the sidewall of the housing (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford in view of Schraga in view of Nakajima in view of Botich to substitute the actuator arm of Crawford in view of Schraga in view of Nakajima in view of Botich for the actuator arm formed as a cutout portion of the sidewall of the housing, as taught by Wilson, because the substitution is a simple substitution that would yield the same predictable result of triggering shielding of the needle tip (paragraph [0105] of Wilson). 
Furthermore it would have been an obvious matter of design choice to modify Crawford in view of Schraga in view of Nakajima in view of Botich to include wherein the actuator arm is formed as a cutout portion of the sidewall of the housing since applicant has not disclosed that having the actuator arm formed as a cutout portion of the sidewall of the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the actuator arm is formed as a cutout portion of the sidewall of the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
In regard to claim 11,
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 10.
Crawford in view of Schraga in view of Nakajima in view of Botich fails to disclose wherein the actuator arm is formed as a cutout portion of the sidewall of the housing.
Wilson teaches wherein the actuator arm (figure 2, item 70; paragraph [0095] and [0105]) is formed as a cutout portion of the sidewall of the housing (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford in view of Schraga in view of Nakajima in view of Botich to substitute the actuator arm of Crawford in view of Schraga in view of Nakajima in view of Botich for the actuator arm formed as a cutout portion of the sidewall of the housing, as taught by Wilson, because the substitution is a simple substitution that would yield the same predictable result of triggering shielding of the needle tip (paragraph [0105] of Wilson). 
Furthermore it would have been an obvious matter of design choice to modify Crawford in view of Schraga in view of Nakajima in view of Botich to include wherein the actuator arm is formed as a cutout portion of the sidewall of the housing since applicant has not disclosed that having the actuator arm formed as a cutout portion of the sidewall of the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the actuator arm is formed as a cutout portion of the sidewall of the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
In regard to claim 18,
Crawford in view of Schraga in view of Nakajima in view of Botich teaches the safety needle assembly in accordance with claim 17.
Crawford in view of Schraga in view of Nakajima in view of Botich fails to disclose wherein the actuator arm is formed as a cutout portion of the sidewall of the housing.
Wilson teaches wherein the actuator arm (figure 2, item 70; paragraph [0095] and [0105]) is formed as a cutout portion of the sidewall of the housing (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford in view of Schraga in view of Nakajima in view of Botich to substitute the actuator arm of Crawford in view of Schraga in view of Nakajima in view of Botich for the actuator arm formed as a cutout portion of the sidewall of the housing, as taught by Wilson, because the substitution is a simple substitution that would yield the same predictable result of triggering shielding of the needle tip (paragraph [0105] of Wilson). 
Furthermore it would have been an obvious matter of design choice to modify Crawford in view of Schraga in view of Nakajima in view of Botich to include wherein the actuator arm is formed as a cutout portion of the sidewall of the housing since applicant has not disclosed that having the actuator arm formed as a cutout portion of the sidewall of the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the actuator arm is formed as a cutout portion of the sidewall of the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. PG publication 20020103464) in view of Schraga (U.S. PG publication 20100286611) further in view of Saulenas (U.S. PG publication 20080114296). 
In regard to claim 7,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 6.
Crawford in view of Schraga is silent as to wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings.
Saulenas teaches wherein the pair of wings (figure 2, item 112 and 114) are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings (paragraph [0019] and [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wings of Crawford in view of Schraga to include wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings, as taught by Saulenas, for the purpose of defining a convenient handle for gripping and manipulating the needle cannula (paragraph [0003] and [0061] of Saulenas). 
In regard to claim 14,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 13.
Crawford in view of Schraga is silent as to wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings.
Saulenas teaches wherein the pair of wings (figure 2, item 112 and 114) are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings (paragraph [0019] and [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wings of Crawford in view of Schraga to include wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings, as taught by Saulenas, for the purpose of defining a convenient handle for gripping and manipulating the needle cannula (paragraph [0003] and [0061] of Saulenas). 
In regard to claim 20,
Crawford in view of Schraga teaches the safety needle assembly in accordance with claim 15.
Crawford further discloses further comprising a pair of wings (figure 1, item 66 of Crawford) extending sideward on opposite sides of the housing (see figure 1 of Crawford). 
Crawford in view of Schraga is silent as to wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings.
Saulenas teaches wherein the pair of wings (figure 2, item 112 and 114) are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings (paragraph [0019] and [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wings of Crawford in view of Schraga to include wherein the pair of wings are foldable to at least connect at their respective distal ends to enable a user to grasp the pair of wings, as taught by Saulenas, for the purpose of defining a convenient handle for gripping and manipulating the needle cannula (paragraph [0003] and [0061] of Saulenas). 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783